GIERKE, Judge
(dissenting):
I cannot join the rescue mission conducted by the majority opinion in this case. That opinion holds that two subordinate officers can thwart the Secretary of the Navy’s limitations on their authority by simply agreeing to do so.
In my opinion, this case involves more than an administrative defect in the assumption of command. It involves an action by a commander who exceeded his authority. The error was jurisdictional, making the convening authority’s action in this case void.
Command is not synonymous with authority to convene general courts-martial. Even if we accept the majority opinion’s premise that the Commanding General, Marine Corps Base (MCB), Camp Pendleton, *169was the de facto commander of the rear elements of the 1st Marine Division, his status as de facto commander of those rear elements did not confer authority to exercise general court-martial jurisdiction over them, absent express secretarial authorization.
A base commander’s statutory authority is limited to convening special courts-martial. Art. 23(a)(5), Uniform Code of Military Justice, 10 USC § 823(a)(5). He does not have authority to convene general courts-martial unless the secretary of his service grants it. Art. 22(a)(8), UCMJ, 10 USC § 822(a)(8). Since the Commanding General, MCB, Camp Pendleton, was dependent on secretarial designation for his authority, the Secretary of the Navy had the power to limit his authority. Cf. RCM 401(a), Manual for Courts-Martial, United States, 1984 (superior authority may limit authority to dispose of charges). In this case the Secretary of the Navy limited the base commander’s authority to cases in his administrative chain of command. 37 MJ at 167.
Both United States v. Yates, 28 MJ 60 (CMA 1989), and United States v. Jette, 25 MJ 16 (CMA 1987), relied upon by the majority opinion, are inapplicable to this case. Those cases involved subordinate officers who assumed de facto command of their own organizations. This case, however, involves an officer purporting to exercise general court-martial jurisdiction over a unit in a separate chain of command which was specifically excluded from his secretarial grant of authority.
The reference in Article 60(c)(1), UCMJ, 10 USC § 860(c)(1) (1983), to “a commissioned officer commanding for the time being,” upon which the majority opinion is based, has no application to the situation in this case. It applies to temporary assumption of command, not transfer of elements of a command to a different command. The term historically was intended to cover the situation “when an assigned commander is not present for duty with his command because of illness, leave, or for any other cause.” In such case, “the commissioned officer temporarily succeeding to command during that absence is, within the meaning of Article 60, the officer commanding for the time being and, as such, is authorized to take initial action as convening authority on a record of trial of a court convened by the assigned commander.” Para. 846, Manual for Courts-Martial, United States, 1969 (Revised edition); see para. 846, Manual for Courts-Martial, United States, 1951. The Commanding General, MCB, Camp Pendleton, was never in command of the 1st Marine Division, de facto or de jure, “for the time being” or otherwise. At most, he exercised some aspects of command over a small element of the 1st Marine Division. Therefore, he did not have the statutory authority conferred by Article 60(c). His authority was limited to that conferred by the Secretary of the Navy, which specifically excluded him from acting with respect to courts-martial convened by a tactical commander.
I have no desire to place unnecessary technical niceties in the path of military operations, but we are not talking about a burdensome requirement in this case. If military exigencies required it, the Secretary’s limitations on the base commander’s authority could have been lifted by a simple telephone call and confirmed by message or letter.
In my opinion, the Commanding General, MCB, Camp Pendleton, exceeded the authority given to him by the Secretary of the Navy when he purported to act on a case in the tactical chain of command. I regard his action as void. Accordingly, I dissent.